DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 04, 2021 has been entered.
 Response to Arguments
Applicant's arguments filed June 04, 2021 with have been fully considered but they are not persuasive.
RE claims 1 and 10, the amendments to the claims render remarks directed to Novlan et al or XU moot as they are not relied upon to reject the newly added limitations. However, with respect to Abedini et al (2019/0312619) and Noh et al. (US 2012/0020323), Applicants remarks with respect to the teachings cited and discussed in the telephone interview are unpersuasive. 
Applicants are respectfully reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	As is set forth in the action below, paragraphs 99-100 of Abedini et al. provides a teaching for detection and acquisition of a backhaul link between two base stations though detection by a base station of the SSB of another base station. Paragraph 100 of Noh further teaching a similar relay backhaul establishment through measurement of a CSI-RS over the backhaul link. Given the lack of further detail in the claims, these are respectively a “SSB-based solution” and a “CSI-RS based solution” When further view in light of the disclosure of Novlan in view of Xu, and especially the backup backhaul discovery teachings of Xu, one of ordinary skill in the art would have recognized both as known solutions for backhaul link detection and establishment.
	With respect to the presently newly added directed to a TDM of SSBs based on a hop order, Examiner have performed an updated search and relies upon the newly discovered teachings of Axnas et al. (US 2017/0257139).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Novlan et al. (US 2018/0092139, Novlan hereafter) in view of XU (US 2016/0044585), in view of Abedini et al (2019/0312619, Abedini hereafter), in view of and Noh et al. (US 2012/0020323, Noh hereafter) and further in view of Axnas et al. (US 2017/0257139, Axnas hereafter).
RE claims 1 and 10, Novlan discloses a method and apparatus in an integrated access and BH (IAB), wherein the apparatus comprises: a transceiver; and a processor (Inherent generic components of a wireless communications apparatus) configured to: control the transceiver to receive information on resource allocation (Paragraph 67, a first rTP transmits a reference signal configuration message to a  second rTP); and determine a solution for configuring a reference signal to manage backhaul (BH) links based on the information (Paragraphs 67-72, the reference signals are used to determine the ongoing channel characteristics of the backhaul link between the rTPs), 

However, XU teaches discovering the backup BH links based on the solution for configuring the reference signal (Paragraphs 31 and 43 teach nodes in a mesh with establish links between one another. A first mesh measures and determine the signal strength of a several neighbor mesh devices. When a detected mesh device has exceeded a threshold it becomes a target mesh device and the first mesh device switches its real/active link to the target mesh.) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and apparatus of Novlan with the teachings of XU in order to maintain an optimal path to a network.
Novlan in view of XU does not explicitly disclose wherein the solution for configuring the reference signal is one of a synchronization signal block (SSB)-based solution or a channel state information- reference signal (CSI-RS)-based solution, and wherein the SSB-based solution is associated with time division multiplexing (TDM) of SSBs based on a hop order.
However, Abedini teaches wherein the solution for configuring the reference signal is one of a synchronization signal block (SSB)-based solution (Paragraphs 99-100 of Abedini et al. provides a teaching for detection and acquisition of a backhaul link between two base stations though detection by a base station of the SSB of another base station.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and apparatus of Novlan in view of XU with the teachings of Abedini since such a modification would have involved the mere application of a known technique (SSB detection an acquisition for a backhaul link between base stations of Abedini) to a piece of prior art ready for improvement. 
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Novlan in view of XU and further in view of Abedini does not explicitly disclose a channel state information- reference signal (CSI-RS)-based solution, and wherein the SSB-based solution is associated with time division multiplexing (TDM) of SSBs based on a hop order.
However, Noh teaches a channel state information- reference signal (CSI-RS)-based solution (Paragraph 100 a relay backhaul establishment through measurement of a CSI-RS over the backhaul link at one base station from another). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and apparatus of Novlan in view of XU and further in view of Abedini with the teachings of Noh since such a modification would have involved the mere application of a known technique (CSI-RS measurement of backhaul links in Noh) to a piece of prior art ready for improvement. 
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Novlan in view of XU and further in view of Abedini does not explicitly disclose a channel state information- reference signal (CSI-RS)-based solution, and wherein the SSB-based solution is associated with time division multiplexing (TDM) of SSBs based on a hop order.
Novlan in view of XU, in view of Abedini and further in view of Noh does not explicitly disclose wherein the SSB-based solution is associated with time division multiplexing (TDM) of SSBs based on a hop order.
However, Axnas teaches wherein the SSB-based solution is associated with time division multiplexing (TDM) of SSBs based on a hop order (Paragraph 67, time domain hopping pattern determined for a SSB).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and apparatus of Novlan in view of XU and further in view of Abedini with the teachings of Novlan in view of XU, in view of Abedini and further in view of Noh with the teachings of Axnas since such a modification would have involved the mere application of a known technique (SSB TDM Hopping) to a piece of prior art ready for improvement. 
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claims 4, Novlan in view of XU, in view of Abedini, in view of Noh and further in view of Axnas discloses the method of claim 1 as set forth above. Note that Novlan further discloses wherein the reference signal is configured based on differing transmission periodicity (Paragraph 46).
RE claims 6, Novlan in view of XU, in view of Abedini, in view of Noh and further in view of Axnas discloses the method of claim 4 as set forth above. Note that Novlan further discloses wherein the differing transmission periodicity is compared to a periodicity used by access user equipments (UEs) (Paragraph 46).
RE claims 7, Novlan in view of XU, in view of Abedini, in view of Noh and further in view of Axnas discloses the method of claim 1 as set forth above. Note that Novlan further discloses wherein the reference signal is configured based on differing transmission offset in at least one of a reference signal burst level or an individual reference signal level (Paragraph 46).
RE claims 8, Novlan in view of XU, in view of Abedini, in view of Noh and further in view of Axnas discloses the method of claim 1 as set forth above. Note that Novlan further discloses wherein the reference signal configuration is carried out in one of a centralized manner or a distributed manner (Paragraph 67).
RE claims 9, Novlan in view of XU, in view of Abedini, in view of Noh and further in view of Axnas discloses the method of claim 8 as set forth above. Note that Novlan further discloses wherein, if the reference signal configuration is carried out in the centralized manner, the reference signal configuration is configured by a donor node, and wherein, if the reference signal configuration is carried out in the distributed manner, the reference signal configuration is configured by a relay node that is associated with other relay nodes (Paragraph 67).
RE claim 11, Novlan in view of XU, in view of Abedini, in view of Noh and further in view of Axnas discloses the method of claim 10 as set forth above. Note that Novlan further discloses wherein the apparatus comprises a base station (Paragraph 67).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/James P Duffy/           Primary Examiner, Art Unit 2461